Exhibit 10.3

 

California Resources Corporation

Supplemental Retirement Plan II

 

Effective as of December 1, 2014

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Introduction

1

1.1 Adoption of the Plan

1

1.2 Purpose of the Plan

1

1.3 Status of the Plan

1

1.4 Application of the Plan

2

 

 

Article 2. Definitions

3

2.1 Definitions

3

 

 

Article 3. Participation

11

3.1 Effective Date of Participation

11

3.2 No New Participants After November 30, 2014

11

3.3 Allocations to Participants

11

 

 

Article 4. Benefits

12

4.1 Allocations Relating to the Annual Additions Limit

12

4.2 Allocations Relating to the Compensation Limit

12

4.3 Maintenance of Accounts

13

4.4 Vesting and Forfeiture

14

4.5 No New Allocations Relating to Plan Years After December 31, 2014

14

 

 

Article 5. Payments

15

5.1 Timing and Form of Payments

15

5.2 Payment Elections and Changes

16

5.3 Death

17

5.4 Small Benefits

17

5.5 Qualified Divorce Orders

18

5.6 Tax Withholding

18

5.7 Reemployment and Continued Distribution of Account

18

 

 

Article 6. Administration

19

6.1 The Administrative Committee

19

6.2 Compensation and Expenses

19

6.3 Manner of Action

19

6.4 Chairman, Secretary, and Employment of Specialists

19

6.5 Subcommittees

19

6.6 Other Agents

19

6.7 Records

20

 

i

--------------------------------------------------------------------------------


 

6.8 Rules

20

6.9 Powers and Duties

20

6.10 Decisions Conclusive

20

6.11 Fiduciaries

21

6.12 Notice of Address

21

6.13 Data

21

6.14 Adjustments

21

6.15 Member’s Own Participation

21

6.16 Indemnification

22

 

 

Article 7. Amendment and Termination

24

7.1 Amendment and Termination

24

7.2 Payments Upon Termination

24

7.3 Reorganization of Employer

24

 

 

Article 8. Claims and Appeals Procedures

25

8.1 Application for Benefits

25

8.2 Claims Procedure for Benefits

25

8.3 Limitations on Actions

27

 

 

Article 9. General Provisions

28

9.1 Unsecured General Creditor

28

9.2 Trust Fund

28

9.3 Nonassignability

28

9.4 Release from Liability to Participant

28

9.5 Employment Not Guaranteed

29

9.6 Gender, Singular & Plural

29

9.7 Captions

29

9.8 Validity

29

9.9 Notice

29

9.10 Applicable Law

29

 

ii

--------------------------------------------------------------------------------


 

Article 1. Introduction

 

1.1                               Adoption of the Plan

 

Occidental Petroleum Corporation, a Delaware corporation (“OPC”), and California
Resources Corporation, a Delaware corporation (“CRC”), have entered into that
certain Separation and Distribution Agreement, dated as of November 25, 2014,
which generally governs the separation of CRC’s businesses from OPC’s other
businesses and provides for, among other things, OPC’s distribution to holders
of shares of OPC’s common stock, through a spin-off, of at least 80.1% of the
outstanding shares of CRC’s common stock (the “Spin-Off”).  In connection with
the Spin-Off, OPC and CRC have also entered into that certain Employee Matters
Agreement, dated as of November 25, 2014 (the “Employee Matters Agreement”).  In
connection with the Spin-off,  CRC Services, LLC, a Delaware limited liability
company (“CRC Services”), establishes a supplemental retirement plan to assume
the liabilities under the Occidental Petroleum Corporation Supplemental
Retirement Plan II (the “OPC SRPII”) in respect of certain employees of CRC and
its subsidiaries as of immediately prior to the effective time of the Spin-Off
who were participants in the OPC SRPII as of such time (the “CRC SRPII
Participants”).  In order to satisfy CRC’s obligations under the Employee
Matters Agreement with respect to such liabilities, CRC Services hereby
establishes this California Resources Corporation Supplemental Retirement Plan
II (the “Plan”) effective as of December 1, 2014 (the “Effective Date”).

 

Notwithstanding any other Plan provision and except for earnings, no new
allocations relating to the 2015 Plan Year and thereafter shall be made under
this Plan.

 

1.2                               Purpose of the Plan

 

It was the purpose of the OPC SRPII to provide eligible employees with benefits
that will compensate them for maximums imposed by law upon contributions to
qualified plans.  The portion of the OPC SRPII reflecting credits to compensate
for the maximum limits imposed by Code section 415 was intended to constitute an
“excess plan” as defined in ERISA section 3(36).  The remaining portion of the
OPC SRPII was intended to constitute a plan which was unfunded and maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees and was intended to meet the
exemptions provided in ERISA sections 201(2), 301(a)(3), and 401(a)(1), as well
as the requirements of Department of Labor Regulation section 2520.104-23. 
Thus, the Plan shall be administered and interpreted so as to meet the
requirements of these exemptions and the regulation.

 

1.3                               Status of the Plan

 

(a)                                 Nonqualified Plan. The Plan is not qualified
within the meaning of Code section 401(a). The Plan is intended to provide an
unfunded and unsecured promise to pay money in the future and thus not to
involve, pursuant to Treas. Reg. § 1.83-3(e), the transfer of “property” for
purposes of Code section 83. Likewise, allocations

 

1

--------------------------------------------------------------------------------


 

under this Plan to the account maintained for a Participant, and earnings
credited thereon, are not intended to confer an economic benefit upon the
Participant nor is the right to the receipt of future benefits under the Plan
intended to result in any Participant, Beneficiary or Alternate Payee being in
constructive receipt of any amount so as to result in any benefit due under the
Plan being includible in the gross income of any Participant, Beneficiary or
Alternate Payee in advance of the date on which payment of any benefit due under
the Plan is actually made.

 

(b)                                 Compliance with Code Section 409A. This Plan
is intended to comply with the requirements of Code section 409A and related
regulatory guidance, so that the taxation of Participants and Beneficiaries on
any compensation deferred under this Plan is deferred.  Notwithstanding the
foregoing, any amounts that are credited and paid annually from a Participant’s
account following the Participant’s attainment of a specified age, as described
in Section 5.1(b)(1), are intended to qualify as short-term deferrals under
Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) and accordingly to be
exempt from such requirements.

 

(c)                                  No Guarantees of Intended Tax Treatment.
The Plan shall be administered and interpreted so as to satisfy the requirements
for the intended tax treatment under the Code described in this section.
However, the treatment of benefits earned under and benefits received from this
Plan, for purposes of the Code and other applicable tax laws (such as state
income and employment tax laws), shall be determined under the Code and other
applicable tax laws and no guarantee or commitment is made to any Participant,
Beneficiary or Alternate Payee with respect to the treatment of accruals under
or benefits payable from the Plan for purposes of the Code and other applicable
tax laws.

 

1.4                               Application of the Plan

 

This Plan is applicable only to CRC SRPII Participants.  All distributions made
under the Plan on or after December 1, 2014 shall be made in accordance with the
provisions of this Plan, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

Article 2. Definitions

 

2.1                               Definitions

 

Whenever the following words and phrases are used in the Plan with the first
letter capitalized, they shall have the meanings specified below, unless the
context clearly indicates otherwise:

 

(a)                                 “Administrative Committee” means the
committee with authority to administer the Plan as provided under section 6.1.

 

(b)                                 “Affiliate” means CRC or:

 

(1)                                 Any corporation or other business
organization while it is controlled by or under common control with CRC within
the meaning of Code sections 414 and 1563;

 

(2)                                 Any member of an affiliated service group
within the meaning of Code section 414(m) of which CRC or any Affiliate is a
member;

 

(3)                                 Any entity which, pursuant to Code
section 414(o) and related Treasury regulations, must be aggregated with CRC or
any Affiliate for plan qualification purposes; or

 

(4)                                 Any corporation, trade or business which is
more than 50 percent owned, directly or indirectly, by CRC and which is
designated by the Board or, if authorized by the Board, the Administrative
Committee as an Affiliate.

 

(c)                                  “Alternate Payee” means a former spouse of
a Participant who is recognized by a Divorce Order as having a right to receive
all, or a portion of, the benefits payable under this Plan with respect to the
Participant.

 

(d)                                “Annual Bonus Paid” means up to the first
$100,000 of bonus paid to a Participant, who is not a “named executive officer”,
as that term is defined in Regulations S-K under the Securities Exchange Act of
1934 (17 CFR §229.402(a)(3)), during the period beginning on January 1, 2014 and
ending on November 30, 2014 under a regular annual incentive compensation plan,
such as OPC’s Variable Compensation Program or Incentive Compensation Program
(but excluding without limitation a special individual or group bonus, a project
bonus, and any other special bonus).  For avoidance of doubt, “Annual Bonus
Paid” means no more than $100,000 of bonus paid to a Participant, who is not a
“named executive officer”, as that term is defined in Regulations S-K under the
Securities Exchange Act of 1934 (17 CFR §229.402(a)(3)), during the period
beginning on January 1, 2014 and ending on November 30, 2014 under any one or
more regular annual incentive compensation plans.

 

3

--------------------------------------------------------------------------------


 

(e)                                  “Base Pay of Record” means the base salary
and wages earned during the period beginning on January 1, 2014 and ending on
November 30, 2014 while a participant in the OPC SRPII from an Employer (or OPC
or its subsidiaries) for services rendered prior to the Effective Date,
including pretax deferrals under the Savings Plan, and amounts contributed
pursuant to the Occidental Petroleum Flexible Spending Accounts Plan, as amended
from time to time.

 

(1)                                 Base Pay of Record does not include:

 

(A)                               Bonuses, incentives, overtime, shift
differential, and overseas differentials;

 

(B)                               Reimbursement for expenses or allowances,
including automobile allowances and moving allowances;

 

(C)                               Any amount contributed by the Employer (or OPC
or its subsidiaries) (other than pretax deferrals under the Savings Plan and any
amounts contributed pursuant to the Occidental Petroleum Flexible Spending
Accounts Plan, as amended from time to time) to any qualified plan or plan of
deferred compensation;

 

(D)                               Any amount paid by an Employer (or OPC or its
subsidiaries) for other fringe benefits, such as health and hospitalization, and
group life insurance benefits, or perquisites; and

 

(E)                                Allowances paid during furlough and, for
purposes of subsection (2)(F), such furloughs shall not be treated as paid
leaves of absence.

 

(2)                                 Base Pay of Record is determined in
accordance with the following rules:

 

(A)                               For Participants compensated by salary, Base
Pay of Record means the actual base salary of record for the Participant
(subject to the exclusions listed above).

 

(B)                               For Participants compensated based on mileage
driven (primarily truck drivers), Base Pay of Record means the number of miles
driven multiplied by the applicable mileage pay rate (subject to the exclusions
listed above), plus the Participant’s scheduled number of hours worked in the
pay period multiplied by the Participant’s base hourly rate (subject to the
exclusions listed above).

 

(C)                               For Participants compensated at an hourly
rate, Base Pay of Record means the base hourly rate (subject to the exclusions
listed above) multiplied by the number of regularly scheduled hours worked in a
pay period. If the Active Participant’s regularly scheduled work week is

 

4

--------------------------------------------------------------------------------


 

more than 40 hours, Base Pay of Record shall include an additional amount equal
to the base hourly rate (subject to the exclusions listed above) times one half
the number of regularly scheduled hours worked in excess of 40 in the work week.

 

(D)                               For Participants compensated on an eight, ten,
twelve, or some other assigned hour Shift Basis and whose annual compensation is
pre-determined under the Participant’s employer’s payroll recordkeeping system,
Base Pay of Record for each pay period shall be the Participant’s pre-determined
annual compensation (subject to the exclusions listed above) divided by the
number of pay periods applicable to the Participant during the Plan Year. For
the purpose of this subsection, the term “Shift Basis” means any arrangement
whereby Participants work the assigned hour daily shifts which may result in
alternating work weeks of more and less than 40 hours per week.

 

(E)                                Base Pay of Record includes vacation pay
received in periodic payments and annual vacation payments made to Employees
paid by commission, but does not include single sum vacation payments to active
or terminating Employees.

 

(F)                                 Base Pay of Record includes base salary or
wages received during paid leaves of absence and periodic notice pay, but Base
Pay of Record does not include single sum notice pay payments or any severance
pay payments.

 

(G)                               Base Pay of Record does not include long-term
disability payments or payments made to any Participant pursuant to the
Occidental Chemical Corporation Weekly Sickness and Accident Plan unless:

 

(i)                                     Such payments are made to the
Participant through the payroll accounting department of OPC and its
subsidiaries, and

 

(ii)                                  The Participant is ineligible for
participation in the Retirement Plan.

 

(f)                                   “Base Pay Paid” means the Employee Base
Pay of Record, reduced for any deferral of base salary under the Deferred
Compensation Plan.

 

(g)                                  “Beneficiary” means the person or persons
designated by the Participant to receive payment under this Plan in the event of
the Participant’s death prior to the complete distribution to the Participant of
the benefits due under the Plan.  The OPC SRPII beneficiary designation  of a
CRC SRPII Participant shall carry over to this Plan.   A beneficiary designation
shall become effective only when filed in writing with the Administrative
Committee during the Participant’s lifetime on a paper form prescribed by the
Administrative Committee.  The filing of any new Beneficiary

 

5

--------------------------------------------------------------------------------


 

designation form will cancel any inconsistent Beneficiary designation previously
filed.

 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, the Participant’s
Beneficiary shall be the person or persons entitled to receive the Participant’s
benefits under the CRC Savings Plan in the event of the Participant’s death,
provided, that if a Participant has previously designated a Beneficiary under
Appendix A of the Occidental Petroleum Corporation Supplemental Retirement Plan
who survives the Participant, the Participant’s Beneficiary shall be the person
or persons so designated under Appendix A of the Occidental Petroleum
Corporation Supplemental Retirement Plan.

 

(h)           “Board” means the Board of Directors of the Company.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(j)                                    “Company” means CRC Services and any
successor thereto.

 

(k)                                 “CRC” has the meaning assigned to such term
in Section 1.1.

 

(l)                                     “CRC Compensation” means the same as
Compensation under the CRC Savings Plan.

 

(m)                             “CRC Savings Plan” means the California
Resources Corporation Savings Plan.

 

(n)                                 “CRC Services” has the meaning assigned to
such term in Section 1.1.

 

(o)                                 “CRC SRP II Participants” has the meaning
assigned to such term in Section 1.1.

 

(p)                                 “Deferral Contribution” means the same as
Deferral Contribution under the CRC Savings Plan.

 

(q)                                 “Deferred Compensation Plan” means the
Occidental Petroleum Corporation Modified Deferred Compensation Plan, as amended
from time to time.

 

(r)                                    “Divorce Order” means any judgment,
decree, or order (including judicial approval of a property settlement
agreement) that relates to the settlement of marital property rights between a
Participant and his former spouse pursuant to a state domestic relations law
(including, without limitation and if applicable, community property law), as
described in Treas. Reg. § 1.409A-3(j)(4)(ii) (or any successor provision).

 

(s)                                   “Effective Date” has the meaning assigned
to such term in Section 1.1.

 

(t)                                    “Employee” means any person who is a CRC
Group Employee, as defined in the Employee Matters Agreement.

 

Notwithstanding the foregoing, no individual shall be considered an Employee if
such individual is not classified as a common-law employee in the employment
records of

 

6

--------------------------------------------------------------------------------


 

the Employer, without regard to whether the individual is subsequently
determined to have been a common-law employee of the Employer. The persons
excluded by this paragraph from being Employees are to be interpreted broadly to
include and to have at all times included individuals engaged by the Employer to
perform services for such entity in a relationship that the entity characterizes
as other than an employment relationship, such as where the Employer engages the
individual to perform services as an independent contractor or leases the
individual’s services from a third party. The exclusion of the individual from
being an Employee shall apply even if a determination is subsequently made by
the Internal Revenue Service, another governmental agency, a court or other
tribunal, after the individual is engaged to perform such services, that the
individual is an employee of the Employer for purposes of pertinent Code
sections or for any other purpose.

 

(u)                                 “Employee Matters Agreement” has the meaning
assigned to such term in Section 1.1.

 

(v)                                 “Employer” means the Company and any
Affiliate which is designated by the Board or the Administrative Committee.

 

The Board or, if authorized by the Board, the Administrative Committee may
designate any Affiliate as an Employer under this Plan. The Affiliate shall
become an Employer and a party to this Plan upon acceptance of such designation
effective as of the date specified by the Board or Administrative Committee.

 

By accepting such designation or continuing as a party to the Plan, each
Employer acknowledges that:

 

(A)                               It is bound by such terms and conditions
relating to the Plan as the Company or the Administrative Committee may
reasonably require;

 

(B)                               The Company and the Administrative Committee
have the authority to review the Affiliate’s compliance procedures and to
require changes in such procedures to protect the Plan;

 

(C)                               It has authorized the Company and the
Administrative Committee to act on its behalf with respect to Employer matters
pertaining to the Plan;

 

(D)                               It shall cooperate fully with Plan officials
and their agents by providing such information and taking such other actions as
they deem appropriate for the efficient administration of the Plan; and

 

(E)                                Its status as an Employer under the Plan is
expressly conditioned on its being and continuing to be an Affiliate.

 

Subject to the concurrence of the Board or Administrative Committee, any
Affiliate may withdraw from the Plan, and end its status as an Employer
hereunder, by communicating to the Administrative Committee its desire to
withdraw. Upon

 

7

--------------------------------------------------------------------------------


 

withdrawal, which shall be effective as of the date agreed to by the Board or
Administrative Committee, as the case may be, and the Affiliate, the Plan shall
be considered frozen as to Employees of such Affiliate.

 

(w)                               “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

(x)                                 “Matching Employer Contribution” means the
same as Matching Employer Contribution under the CRC Savings Plan.

 

(y)                                 “Nonelective Employer Contribution” means
the same as Nonelective Employer Contribution under the CRC Savings Plan.

 

(z)                                  “OPC” has the meaning assigned to such term
in Section 1.1.

 

(aa)                          “OPC SRPII” has the meaning assigned to such term
in Section 1.1.

 

(bb)                          “Participant” means (i) a person meeting the
requirements to participate in the Plan set forth in Article 3 and (ii) any
other person who has an account under the Plan because he previously met such
requirements.

 

(cc)                            “Plan” has the meaning assigned to such term in
Section 1.1.

 

(dd)                          “Plan Year” means the calendar year.

 

(ee)                            “Qualified Divorce Order” means a Divorce Order
that:

 

(1)                                 Creates or recognizes the existence of an
Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable to a Participant under this
Plan;

 

(2)                                 Clearly specifies:

 

(A)                               The name and the last known mailing address of
the Participant and the name and mailing address of the Alternate Payee covered
by the order;

 

(B)                               The amount or percentage of the Participant’s
benefits to be paid by this Plan to the Alternate Payee, or the manner in which
such amount or percentage is to be determined;

 

(C)                               The number of payments or period to which such
order applies; and

 

(D)                               That it applies to this Plan; and

 

(3)                                 Does not:

 

8

--------------------------------------------------------------------------------


 

(A)                               Require this Plan to provide any type or form
of benefit, or any option, not otherwise provided under the Plan;

 

(B)                               Require this Plan to provide increased
benefits;

 

(C)                               Require the payment of benefits to an
Alternate Payee that are required to be paid to another Alternate Payee under
another Divorce Order previously determined to be a Qualified Divorce Order; or

 

(D)                               Require the payment of benefits under this
Plan at a time or in a manner that would cause the Plan to fail to satisfy the
requirements of Code section 409A (or other applicable section) and any
regulations promulgated thereunder or otherwise jeopardize the deferred taxation
of any amounts under this Plan.

 

(ff)                              “Retirement Plan” means the Occidental
Petroleum Corporation Retirement Plan, as amended from time to time.

 

(gg)                            “Savings Plan” means the Occidental Petroleum
Corporation Savings Plan, as amended from time to time.

 

(hh)                          “Separation from Service” means a Participant’s
“separation from service” as defined under Code section 409A and Treas. Reg. §
1.409A-1(h) (or successor provisions).  For this purpose, a Participant shall
have a Separation from Service if the Participant ceases to be an employee of
both:

 

(1)                                 The Participant’s Employer;

 

(2)                                 All Affiliates with whom the Participant’s
Employer would be considered a single employer under Code section 414(b) or
414(c).

 

For purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (1) or (2) above shall not be considered to
have a Separation from Service if such cessation of employment is followed
immediately by his commencement of employment with another entity described in
(1) or (2) above.

 

A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).

 

(ii)                                  “Specified Employee” means an Employee who
is a “specified employee” within the meaning of Section 409A and Treas. Reg.
§ 1.409A-1(i) (or successor provisions) and as determined pursuant to any
rules adopted for such purposes by the Company.

 

9

--------------------------------------------------------------------------------


 

(jj)                                “Spin-Off” has the meaning assigned to such
term in Section 1.1.

 

10

--------------------------------------------------------------------------------


 

Article 3. Participation

 

3.1          Effective Date of Participation

 

An Employee who was a participant in the OPC SRPII on November 30, 2014 shall
continue as a Participant of this Plan on December 1, 2014.

 

3.2          No New Participants After November 30, 2014

 

Notwithstanding any other Plan provision, except for an OPC SRPII participant
who continues as a Participant under this Plan, no new Participant shall enter
this Plan on or after December 1, 2014.

 

3.3          Allocations to Participants

 

Notwithstanding any other Plan provision and except for earnings, no new
allocations relating to the 2015 Plan Year and thereafter shall be made under
this Plan.

 

11

--------------------------------------------------------------------------------


 

Article 4. Benefits

 

4.1          Allocations Relating to Annual Additions Limit

 

(a)                                 Eligibility. The Employees who become
Participants under Section 3.1 may be eligible for the allocation for the Plan
Year specified in subsection (b):

 

(b)           Allocation Amount.

 

(1)                                 An allocation shall be made to the account
maintained for each Participant described in subsection (a). The amount of the
allocation shall be equal to the difference between (A) and (B), where

 

(A)          is the sum of the following:

 

(i)                                     Participant actual Deferral Contribution

 

(ii)                                  Employer Matching Employer Contribution,
and

 

(iii)                               Employer Nonelective Employer Contribution,

 

The amounts calculated under (ii) and (iii) above shall be calculated for the
Participant without the limitations provided in section 415 of the Code; and

 

(B)          is 1/12 of  $52,000.

 

(2)                                 Earnings Allocation. The Employer shall also
permanently credit earnings on the monthly allocations under paragraph (1) for
the Plan Year as if such allocations shared in earnings at the rate and in the
manner described in section 4.3.

 

4.2          Allocations Relating to Compensation Limit

 

(a)                                 Eligibility for Allocations Relating to
Limits Under Code section 401(a)(17).  An Employee who, on November 30, 2014,
would have been eligible to participate in the Savings Plan for the Plan Year
and whose Base Pay Paid plus Annual Bonus Paid for the Plan Year exceeds the
amount specified in Code section 401(a)(17) as adjusted and in effect for the
Plan Year or an Employee whose CRC Compensation for December 2014 exceeds
one-twelfth of the amount specified in Code section 401(a)(17) as adjusted and
in effect for the Plan Year shall be provided the allocation for the Plan Year
specified in subsection (b).

 

12

--------------------------------------------------------------------------------


 

(b)                                 Allocation Amount. The amount to be
allocated effective as of the last day of the Plan Year under this Plan with
respect to a Participant described in subsection (a) above for the Plan Year
shall equal the sum of (1) and (2) below, where

 

(1)           equals 6 percent of the difference between (i) and (ii), where

 

(i)                                     equals the sum of the Employee’s Base
Pay Paid plus Annual Bonus Paid and

 

(ii)           equals $260,000.

 

(2)                                 equals 19 percent of the difference between
(i) and (ii), where

 

(i)                                     equals CRC Compensation for
December 2014 and

 

(ii)                                  equals 1/12 of $260,000.

 

4.3          Maintenance of Accounts

 

(a)                                 As of the Effective Date, the OPC SRPII
account balance of a CRC SRPII Participant will be credited to his or her
account under this Plan.

 

(b)                                 Each Employer shall establish and maintain,
in the name of each Participant employed by that Employer, an individual account
which shall consist of all amounts credited to the Participant. As of the end of
each month, the Administrative Committee shall increase the balance, if any, of
the Participant’s individual account as of the last day of the preceding month,
by multiplying such amount by a number equal to one plus .167% plus the monthly
yield on 5-Year Treasury Constant Maturities for the monthly processing period.

 

(c)                                  The individual account of each Participant
shall represent a liability, payable when due under this Plan, out of the
general assets of the Employer, or from the assets of any trust, custodial
account or escrow arrangement which the Company may establish for the purpose of
assuring availability of funds sufficient to pay benefits under this Plan,
provided that  no assets shall be transferred to a trust or other account if
such transfer would result in the taxation of benefits prior to distribution
under Code section 409A(b). The money and any other assets in any such trust or
account shall at all times remain the property of the Employer, and neither this
Plan nor any Participant shall have any beneficial ownership interest in the
assets thereof. No property or assets of the Employer shall be pledged,
encumbered, or otherwise subjected to a lien or security interest for payment of
benefits hereunder. Accounting for this Plan shall be based on generally
accepted accounting principles.

 

13

--------------------------------------------------------------------------------


 

4.4          Vesting and Forfeiture

 

The OPC SRPII account balance of a CRC SRPII Participant that is credited to his
or her account under this Plan shall be fully vested as of the Effective Date. 
Each Participant’s account under this Plan shall be fully vested at all times.

 

4.5          No New Allocations relating to Plan Years after December 31, 2014

 

Notwithstanding any other Plan provision and except for earnings, no new
allocations relating to the 2015 Plan Year and thereafter shall be made under
this Plan.

 

14

--------------------------------------------------------------------------------


 

Article 5. Payments

 

5.1                               Timing and Form of Payments

 

(a)                                 Payment Events.  A Participant’s vested
account under this Plan shall be paid on the earliest to occur of the following
payment events:

 

(1)                                 The Participant’s attainment of a specified
age elected by the Participant that is age 60 or above;

 

(2)                                 The Participant’s Separation from Service;
or

 

(3)                                 The Participant’s death.

 

(b)                                 Timing and Form.

 

(1)                                 Attainment of Specified Age.  If payment is
made on account of a Participant’s attainment of a specified age (60 or above),
payment shall be made to the Participant in a single lump sum within the first
90 days of the calendar year following the calendar year in which the
Participant reaches the specified age.  In addition, within the first 70 days of
each subsequent calendar year, the Participant shall be paid any additional
amounts credited to the Participant’s account since the prior payment date.

 

(2)                                 Separation from Service.

 

(A)                               If payment is made on account of the
Participant’s Separation from Service, payment shall be made or commence within
the first 90 days of the calendar year following the calendar year in which the
Participant’s Separation from Service occurs.  Notwithstanding the foregoing, in
the case of a Participant who is a Specified Employee, payment shall be made or
commence in the month next following the date that is six (6) months after the
date of the Participant’s Separation from Service, if later than the time
provided above.

 

(B)                               Payment shall be made in a single lump sum or
in annual installments over 5, 10, 15, or 20 years, as elected by the
Participant.  If the Participant elects to have payment made in annual
installments, the installments shall be paid within the first 90 days of each
calendar year during the installment period (except that the first installment
may be delayed in the case of a Specified Employee as provided above).  During
the installment period, the Participant’s account shall continue to be adjusted
as provided in Section 4.3(b) until the installments have been completed.  The
amount of each annual installment shall equal the amount credited to the
Participant’s account as of the last day of the month preceding the date of
payment multiplied by a fraction, the numerator of which is one (1), and the
denominator of which is the

 

15

--------------------------------------------------------------------------------


 

number of installments (including the current installment) which remain to be
paid.

 

(C)                               If a Participant who is receiving installment
payments on account of his Separation from Service has also made a specified age
election and attains the specified age before the completion of all
installments, the remaining installments shall be paid to him at the scheduled
time or times without regard to his attainment of such age.

 

(3)                                 Death.  If payment is made on account of the
Participant’s death, payment shall be made to the Participant’s Beneficiary in a
single lump sum 120 days following the date of the Participant’s death.

 

(c)                                  Valuation of Benefits.  The amount of any
payment to a Participant under this Article shall be determined based on the
value of the Participant’s vested account as of the last day of the month
preceding the date of payment.

 

5.2                               Payment Elections and Changes

 

(a)                                 Participants under the OPC SRPII.  The
payment election made by the Participant under the OPC SRPII that was in effect
immediately prior to the Effective Date shall remain in effect under this Plan.

 

(b)                                 Payment Elections.

 

If a Participant did not elect to have payment made at a specified age, payment
shall be made on the earlier of the Participant’s Separation from Service or
death in accordance with Section 5.1(b)(2) or (3), as applicable.  If a
Participant did not elect an installment payment option for payment on account
of a Separation from Service, any payment on account of the Participant’s
Separation from Service shall be made in a single lump sum at the time provided
in Section 5.1(b)(2).

 

(c)                                  Changes in Time or Form of Payment.  A
Participant may elect to change the time or form of payment of his account in
accordance with the rules set forth below.  For purposes of these rules, an
election to receive distribution in a series of annual installments shall be
treated as a single payment.

 

(1)                                 Permitted Changes.

 

(A)                               A Participant who has elected payment at a
specified age may elect another specified age that is age 65 or above, subject
to the limitations of paragraph (2).

 

(B)                               A Participant may elect to change the form of
payment upon Separation from Service.

 

16

--------------------------------------------------------------------------------


 

(2)                                 Requirements.  Any election by a Participant
under this subsection shall meet the following requirements:

 

(A)                               The election shall not be effective until at
least 12 months after the election is filed with the Administrative Committee;

 

(B)                               The election must defer payment (or payment of
the initial installment, if applicable) for a period of at least five years from
the date that payment (or payment of the initial installment, if applicable)
would otherwise have been made; and

 

(C)                               The election must be made at least 12 months
prior to the beginning of the calendar year in which payment (or payment of the
initial installment, if applicable) is otherwise scheduled to be made.

 

(3)                                 A Participant may make only two changes
pursuant to this Section 5.2(c).  Each such change must satisfy all of the
requirements of Section 5.2(c)(2).  No further changes may be made following a
Participant’s Separation from Service.

 

(d)                                 Procedures.  All payment elections under
this Plan shall be made in accordance with the provisions of this Plan and the
rules and procedures established by the Administrative Committee for the time
and manner of making elections.

 

5.3                               Death

 

If a Participant dies before the complete distribution of his account, the
account or remaining account shall be paid to the Participant’s Beneficiary in a
single lump sum 120 days following the date of the Participant’s death.

 

5.4                               Small Benefits

 

Notwithstanding any election by a Participant to receive payment of any account
maintained for the Participant under the Plan in an installment payment form, if
the value of such account is less than $50,000 at the time payment in such form
is scheduled to commence, the account shall be paid to the Participant in a
single lump sum on the scheduled commencement date.

 

17

--------------------------------------------------------------------------------


 

5.5                               Qualified Divorce Orders

 

Subject to the policies and procedures established by the Administrative
Committee under Section 9.3(b), payment may be made from the balance of a
Participant’s vested account to the extent necessary to fulfill a Qualified
Divorce Order.

 

5.6                               Tax Withholding

 

(a)                                 To the extent required by law in effect at
the time payments are made, the Participant’s Employer shall withhold from
payments made hereunder the taxes required to be withheld by Federal, state and
local law.

 

(b)                                 The Participant’s Employer shall have the
right at its option (1) to require a Participant to pay or provide for payment
of the amount of any taxes that the Employer may be required to withhold with
respect to amounts credited to the Participant’s account or (2) deduct from any
amount of salary, bonus or other payment otherwise payable in cash to the
Participant the amount of any taxes that the Employer may be required to
withhold with respect to amounts credited to the Participant’s account.  In
addition, as permitted by Treas. Reg. § 1.409A-3(j)(4)(vi) (or any successor
provision), payments may be made under the Plan to pay any Federal Insurance
Contributions Act (FICA) tax imposed under Code sections 3101 and 3121(v)(2) on
the Participant’s account, and to pay any income tax imposed under Code
section 3401 (i.e., wage withholding) or the corresponding withholding
provisions of applicable state or local law as a result of payment of the FICA
amount, as well as to pay the additional income tax attributable to the
pyramiding wages and taxes.  The total payment may not exceed the aggregate FICA
tax amount and the income tax withholding related to such FICA tax amount.

 

5.7                               Reemployment and Continued Distribution of
Account

 

If a Participant who is receiving payment on account of his Separation from
Service is reemployed by an Employer or Affiliate prior to the complete
distribution of his account, the account or remaining account shall be paid to
the Participant at the scheduled time or times without regard to the
Participant’s reemployment.

 

18

--------------------------------------------------------------------------------


 

Article 6. Administration

 

6.1                               The Administrative Committee

 

The Plan shall be administered by an Administrative Committee.  The
Administrative Committee shall be composed of three or more members, who shall
be appointed by the Board and shall hold office at the discretion of the Board. 
Such members may, but need not, be Employees of the Company.

 

Any member of the Administrative Committee may resign by delivering his written
resignation to the Board and to the Administrative Committee Secretary.  Such
resignation shall be effective no earlier than the date of the written notice.

 

6.2                               Compensation and Expenses

 

The members of the Administrative Committee who are Employees shall serve
without compensation for services as a member.  All expenses of the
Administrative Committee shall be paid directly by the Company.  Such expenses
may include any expenses incident to the functioning of the Administrative
Committee, including, but not limited to, fees of the Plan’s accountants,
outside counsel and other specialists and other costs of administering the Plan.

 

6.3                               Manner of Action

 

A majority of the members of the Administrative Committee at the time in office
shall constitute a quorum for the transaction of business.  All resolutions
adopted and other actions taken by the Administrative Committee at any meeting
shall be by the vote of a majority of those present at any such meeting.  The
Administrative Committee may take action without a meeting if a majority of the
members at the time in office give written consent.

 

6.4                               Chairman, Secretary, and Employment of
Specialists

 

The members of the Administrative Committee shall elect one of their number as
Chairman and shall elect a Secretary who may, but need not, be a member.  They
may authorize one or more of their number or any agent to execute or deliver any
instrument or instruments on their behalf, and may employ such counsel,
auditors, and other specialists and such other services as they may require in
carrying out the provisions of the Plan.

 

6.5                               Subcommittees

 

The Administrative Committee may appoint one or more subcommittees and delegate
such of its power and duties as it deems desirable to any such subcommittee, in
which case every reference herein made to the Administrative Committee shall be
deemed to mean or include the subcommittees as to matters within their
jurisdiction.  The members of any such subcommittee shall consist of such
officers or other employees of the Company and such other persons as the
Administrative Committee may appoint.

 

6.6                               Other Agents

 

The Administrative Committee may also appoint one or more persons or agents to
aid it in carrying out its duties as a fiduciary, and delegate such of its
powers and duties as it deems desirable to such person or agents.

 

19

--------------------------------------------------------------------------------


 

6.7                               Records

 

All resolutions, proceedings, acts, and determinations of each Committee shall
be recorded by the Secretary thereof or under his supervision, and all such
records, together with such documents and instruments as may be necessary for
the administration of the Plan, shall be preserved in the custody of the
Secretary.

 

6.8                               Rules

 

Subject to the limitations contained in the Plan, the Administrative Committee
shall be empowered from time to time in its discretion to adopt by-laws and
establish rules for the conduct of its affairs and the exercise of the duties
imposed upon it under the Plan.

 

6.9                               Powers and Duties

 

The Administrative Committee shall have responsibility for the general
administration of the Plan and for carrying out its provisions. The
Administrative Committee shall have such powers and duties as may be necessary
to discharge its functions hereunder, including, but not limited to, the
following:

 

(a)                                 To construe and interpret the Plan, to
supply all omissions from, correct deficiencies in and resolve ambiguities in
the language of the Plan;

 

(b)                                 To decide all questions of eligibility, to
determine the right of any person to an allocation and the amount thereof, and
to determine the manner and time of payment of any benefits hereunder, all in
accordance with the Plan;

 

(c)                                  To obtain from the Employees such
information as shall be necessary for the proper administration of the Plan and,
when appropriate, to furnish such information promptly to other persons entitled
thereto;

 

(d)                                 To prepare and distribute, in such manner as
the Company determines to be appropriate, information explaining the Plan; and

 

(e)                                  To establish and maintain such accounts in
the name of each Participant as are necessary.

 

In administering the Plan, the Administrative Committee shall exercise its
powers in a manner designed to ensure that the Plan complies with the
requirements of Code section 409A, to the extent applicable.

 

6.10                        Decisions Conclusive

 

The Administrative Committee shall exercise its powers hereunder in a uniform
and nondiscriminatory manner.  Any and all disputes with respect to the Plan
which may arise involving Participants or their Beneficiaries shall be referred
to the Administrative Committee and its decision shall be final, conclusive, and
binding.  Furthermore, if any question arises as to the meaning, interpretation,
or application of any provision hereof, the decision of the Administrative
Committee with respect thereto shall be final.

 

20

--------------------------------------------------------------------------------


 

6.11                        Fiduciaries

 

The fiduciaries named in this Article shall have only those specific powers,
duties, responsibilities, and obligations as are specifically given them under
this Plan.  The Company shall have the sole authority to amend or terminate, in
whole or in part, this Plan. The Administrative Committee shall be a fiduciary
under the Plan and shall have the sole responsibility for the administration of
this Plan.  The officers and Employees of the Company shall have the
responsibility of implementing the Plan and carrying out its provisions as the
Administrative Committee shall direct.  A fiduciary may rely upon any direction,
information, or action of another fiduciary as being proper under this Plan, and
is not required under this Plan to inquire into the propriety of any such
direction, information, or action.  It is intended under this Plan that each
fiduciary shall be responsible for the proper exercise of his own powers,
duties, responsibilities, and obligations under this Plan and shall not be
responsible for any act or failure to act of another fiduciary.  No fiduciary
guarantees in any manner the payment of benefits from this Plan.  Any party may
serve in more than one fiduciary capacity with respect to the Plan.

 

6.12                        Notice of Address

 

Each person entitled to benefits from the Plan must file with the Administrative
Committee or its agent, in writing, his mailing address and each change of his
mailing address. Any communication, statement, or notice addressed to such a
person at his latest reported mailing address will be binding upon him for all
purposes of the Plan, and neither the Administrative Committee nor the Company
shall be obliged to search for or ascertain his whereabouts.

 

6.13                        Data

 

All persons entitled to benefits from the Plan must furnish to the
Administrative Committee such documents, evidence, or information, including
information concerning marital status, as the Administrative Committee considers
necessary or desirable for the purpose of administering the Plan.  It shall be
an express condition of the Plan that each such person must furnish such
information and sign such documents as the Administrative Committee may require
before any benefits become payable from the Plan, provided that payment shall in
all cases be made by the time required by Code section 409A.  The Administrative
Committee shall be entitled to distribute to a non-spouse Beneficiary in
reliance upon the signed statement of the Participant that he is unmarried
without any further liability to a spouse if such statement is false.

 

6.14                        Adjustments

 

Subject to the requirements of Code section 409A, the Administrative Committee
may adjust benefits under the Plan or make such other adjustments with respect
to a Participant or Beneficiary as are required to correct administrative errors
or provide uniform treatment in a manner consistent with the intent and purposes
of the Plan.

 

6.15                        Member’s Own Participation

 

No member of the Administrative Committee may act, vote or otherwise influence a
decision specifically relating to his own participation under the Plan.

 

21

--------------------------------------------------------------------------------


 

6.16                        Indemnification

 

(a)                                 To the extent permitted by the Company’s
bylaws or other organizational documents and applicable law, the Company shall
indemnify and hold harmless each of the following persons (“Indemnified
Persons”) under the terms and conditions of this section:

 

(1)                                 The Administrative Committee and each of its
members, which, for purposes of this section, includes any Employee to whom the
Administrative Committee has delegated fiduciary or other duties.

 

(2)                                 The Board and each member of the Board and
any Employer who has responsibility (whether by delegation from another person,
an allocation of responsibilities under the terms of this Plan document, or
otherwise) for a fiduciary duty, a nonfiduciary settlor function (such as
deciding whether to approve a plan amendment), or a nonfiduciary administrative
task relating to the Plan.

 

(b)                                 The Company shall indemnify and hold
harmless each Indemnified Person against any and all claims, losses, damages,
and expenses, including reasonable attorney’s fees and court costs, incurred by
that person on account of his or her good faith actions or failures to act with
respect to his or her responsibilities relating to the Plan. The Company’s
indemnification shall include payment of any amounts due under a settlement of
any lawsuit or investigation, but only if the Company agrees to the settlement.

 

(1)                                 An Indemnified Person shall be indemnified
under this section only if he or she notifies an Appropriate Person at the
Company of any claim asserted against or any investigation of the Indemnified
Person that relates to the Indemnified Person’s responsibilities with respect to
the Plan.

 

(A)                               A person is an “Appropriate Person” to receive
notice of the claim or investigation if a reasonable person would believe that
the person notified would initiate action to protect the interests of the
Company in response to the Indemnified Person’s notice.

 

(B)                               The notice may be provided orally or in
writing. The notice must be provided to the Appropriate Person promptly after
the Indemnified Person becomes aware of the claim or investigation.  No
indemnification shall be provided under this section to the extent that the
Company is materially prejudiced by the unreasonable delay of the Indemnified
Person in notifying an Appropriate Person of the claim or investigation.

 

(2)                                 An Indemnified Person shall be indemnified
under this section with respect to attorney’s fees, court costs or other
litigation expenses or any settlement of

 

22

--------------------------------------------------------------------------------


 

such litigation only if the Indemnified Person agrees to permit the Company to
select counsel and to conduct the defense of the lawsuit.

 

(3)                                 No Indemnified Person shall be indemnified
under this section with respect to any action or failure to act that is
judicially determined to constitute or be attributable to the willful misconduct
of the Indemnified Person.

 

(4)                                 Payments of any indemnity under this section
shall be made only from insurance or other assets of the Company or its
Affiliates. The provisions of this section shall not preclude such further
indemnities as may be available under insurance purchased by the Company or its
Affiliates or as may be provided by the Company or for the benefit of the
Indemnified Person under any by-law, agreement or otherwise, provided that no
expense shall be indemnified under this section that is otherwise indemnified by
the Company or an Affiliate or by an insurance contract purchased by the Company
or an Affiliate.

 

(5)                                 Payment of any indemnity under this section
that is not exempt from Code section 409A shall comply with Code section 409A’s
requirements for reimbursement plans, as set forth in Treas. Reg. §
1.409A-3(i)(1)(iv) (or any successor provision).  For this purpose, (i) the
indemnity under this section shall continue for the Indemnified Person’s
lifetime, and, if later, until the complete disposition of all covered claims,
(ii) the amount of expenses indemnified during one taxable year of an
Indemnified Person shall not affect the amount of expenses indemnified in any
other taxable year; (iii) payment of an indemnity shall be made by the last day
of the Indemnified Person’s taxable year following the taxable year in which the
expense was incurred and (iv) the Indemnified Person’s right to indemnification
shall not be subject to liquidation or exchange for any other benefit.  If,
after payment of any amount to the Indemnified Person pursuant to this
provision, it is determined, pursuant to paragraph (3) above or otherwise, that
the Indemnified Person is not entitled to indemnification, the Indemnified
Person shall promptly repay such amount to the Company.

 

23

--------------------------------------------------------------------------------


 

Article 7. Amendment and Termination

 

7.1                               Amendment and Termination

 

The Company expects the Plan to be permanent, but since future conditions
affecting the Company or any Employer cannot be anticipated or foreseen, the
Company must necessarily and does hereby reserve the right to amend, modify, or
terminate the Plan at any time by action of the Board, except that no amendment
shall reduce the dollar amount permanently credited to a Participant’s account. 
The Administrative Committee, in its discretion, may amend the Plan if it finds
that such amendment does not significantly increase or decrease benefits or
costs.  Notwithstanding the foregoing, the Board or the Administrative Committee
may amend the Plan to:

 

(a)                                 Ensure that this Plan complies with the
requirements of Code section 409A for deferral of taxation on compensation
deferred hereunder until the time of distribution; and

 

(b)                                 Add provisions for changes to elections as
to time and manner of distributions and other changes that comply with the
requirements of Code section 409A for the deferral of taxation on deferred
compensation until the time of distribution.

 

7.2                               Payments Upon Termination

 

If the Plan is terminated, distributions to Participants and Beneficiaries shall
be made on the dates on which such distributions would be made under the Plan
without regard to such termination, except that payments may, in the discretion
of the Board, be accelerated if:

 

(a)                                 Accelerated payment is permitted under
Treas. Reg. § 1.409A-3(j)(4)(ix) (or any successor provision); or

 

(b)                                 The Plan is terminated because Participants
have become subject to tax on their deferrals due to the Plan’s failure to
satisfy the requirements of Code section 409A.  Payment to a Participant may not
exceed the amount required to be included in income as a result of such failure.

 

7.3                               Reorganization of Employer

 

In the event of a merger or consolidation of an Employer, or the transfer of
substantially all of the assets of an Employer to another corporation, such
continuing, resulting or transferee corporation shall have the right to continue
and carry on the Plan and to assume all liabilities of the Employer hereunder
without obtaining the consent of any Participant or Beneficiary.  If such
successor shall assume the liabilities of the Employer hereunder, then the
Employer shall be relieved of all such liability, and no Participant or
Beneficiary shall have the right to assert any claim against the Employer for
benefits under or in connection with the Plan.

 

24

--------------------------------------------------------------------------------


 

Article 8. Claims and Appeals Procedures

 

8.1                               Application for Benefits

 

All applications for benefits under the Plan shall be submitted to: CRC
Services, LLC, Attention: Administrative Committee, 10889 Wilshire Blvd., Los
Angeles, CA 90024.  Applications for benefits must be in writing on the forms
prescribed by the Administrative Committee and must be signed by the
Participant, Beneficiary, spouse, Alternate Payee, or other person claiming
benefits under this Plan (each of which may be “Claimant”).

 

8.2                               Claims Procedure for Benefits

 

(a)                                 If a Claimant believes he is entitled to a
benefit, or a benefit different from the one received, then the Claimant may
file a claim for the benefit by writing a letter to the Administrative Committee
or its authorized delegate.  Any such claim must be made no later than the time
prescribed by Treas. Reg. § 1.409A-3(g) (or any successor provision).

 

(b)                                 Within a reasonable period of time, but not
later than 90 days after receipt of a claim for benefits, the Administrative
Committee or its delegate shall notify the Claimant of any adverse benefit
determination on the claim, unless special circumstances require an extension of
time for processing the claim. In no event may the extension period exceed 90
days from the end of the initial 90-day period.  If an extension is necessary,
the Administrative Committee or its delegate shall provide the Claimant with a
written notice to this effect prior to the expiration of the initial 90-day
period.  The notice shall describe the special circumstances requiring the
extension and the date by which the Administrative Committee or its delegate
expects to render a determination on the claim.

 

(c)                                  In the case of an adverse benefit
determination, the Administrative Committee or its delegate shall provide to the
Claimant written or electronic notification setting forth in a manner calculated
to be understood by the claimant:

 

(1)                                 The specific reason or reasons for the
adverse benefit determination;

 

(2)                                 Reference to the specific Plan provisions on
which the adverse benefit determination is based;

 

(3)                                 A description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why the material or information is necessary; and

 

(4)                                 A description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse final benefit determination on
review and in accordance with section 8.3.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Within 60 days after receipt by the Claimant
of notification of the adverse benefit determination, the Claimant or his duly
authorized representative, upon written application to the Administrative
Committee, may request that the Administrative Committee fully and fairly review
the adverse benefit determination.  On review of an adverse benefit
determination, upon request and free of charge, the Claimant shall have
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.  The Claimant shall
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.  The Administrative Committee’s
(or delegate’s) review shall take into account all comments, documents, records,
and other information submitted regardless of whether the information was
previously considered in the initial adverse benefit determination.

 

(e)                                  Within a reasonable period of time, but not
later than 60 days after receipt of such request for review, the Administrative
Committee or its delegate shall notify the Claimant of any final benefit
determination on the claim, unless special circumstances require an extension of
time for processing the claim.  In no event may the extension period exceed 60
days from the end of the initial 60-day period.  If an extension is necessary,
the Administrative Committee or its delegate shall provide the Claimant with a
written notice to this effect prior to the expiration of the initial 60-day
period. The notice shall describe the special circumstances requiring the
extension and the date by which the Administrative Committee or its delegate
expects to render a final determination on the request for review.  In the case
of an adverse final benefit determination, the Administrative Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the Claimant:

 

(1)                                 The specific reason or reasons for the
adverse final benefit determination;

 

(2)                                 Reference to the specific Plan provisions on
which the adverse final benefit determination is based;

 

(3)                                 A statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the Claimant’s claim
for benefits; and

 

(4)                                 A statement of the claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with section 8.3.

 

(f)                                   If a Claimant’s claim or appeal is
approved, any resulting payment of benefits will be made no later than the time
prescribed for payment of benefits by Treas. Reg. § 1.409A-3(g) (or any
successor provision).

 

26

--------------------------------------------------------------------------------


 

8.3                               Limitations on Actions

 

All decisions made under the procedure set out in this Article shall be final
and there shall be no further right of appeal.  No person may initiate a lawsuit
before fully exhausting the claims procedures set out in this Article, including
appeal.  To provide for an expeditious resolution of any dispute concerning a
claim for benefits that has been denied and to ensure that all evidence
pertinent to such claim is available, no lawsuit may be brought contesting a
denial of benefits more than the later of:

 

(a)                                 180 days after receiving the written
response of the Administrative Committee to an appeal; or

 

(b)                                 365 days after an applicant’s original
application for benefits.

 

27

--------------------------------------------------------------------------------


 

Article 9. General Provisions

 

9.1                               Unsecured General Creditor

 

The rights of a Participant, Beneficiary, Alternate Payee or their heirs,
successors, and assigns, as relates to any Company or Employer promises
hereunder, shall not be secured by any specific assets of the Company or any
Employer, nor shall any assets of the Company or any Employer be designated as
attributable or allocated to the satisfaction of such promises.

 

9.2                               Trust Fund

 

The Company shall be responsible for the payment of all benefits provided under
the Plan.  At its discretion, the Company may establish one or more trusts, with
such trustees as the Board or Administrative Committee may approve, for the
purpose of providing for the payment of such benefits.  Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company.  No assets shall be
transferred to a trust if such transfer would result in the taxation of benefits
prior to distribution under Code section 409A(b).

 

9.3                               Nonassignability

 

(a)                                 Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, hypothecate or convey in advance of actual
receipt the amount, if any, payable hereunder, or any part thereof, or interest
therein which are, and all rights to which are, expressly declared to be
unassignable and non-transferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

(b)                                 Notwithstanding subsection (a), the right to
benefits payable with respect to a Participant pursuant to a Qualified Divorce
Order may be created, assigned, or recognized. The Administrative Committee
shall establish appropriate policies and procedures to determine whether a
Divorce Order presented to the Administrative Committee constitutes a qualified
Divorce Order under this Plan, and to administer distributions pursuant to the
terms of Qualified Divorce Orders.  In the event that a Qualified Divorce Order
exists with respect to benefits payable under the Plan, such benefits otherwise
payable to the Participant specified in the Qualified Divorce Order shall be
payable to the Alternate Payee specified in such Qualified Divorce Order.

 

9.4                               Release from Liability to Participant

 

A Participant’s right to receive benefits under the Plan shall be reduced to the
extent that any portion of the account maintained for the Participant has been
paid or set aside for payment

 

28

--------------------------------------------------------------------------------


 

to an Alternate Payee pursuant to a Qualified Divorce Order.  The Participant
shall be deemed to have released the Employer and the Plan from any claim with
respect to such amounts in any case in which: (a) any Employer, the Plan, or any
Plan representative has been served with legal process or otherwise joined in a
proceeding relating to such amounts; and (b) the Participant fails to obtain an
order of the court in the proceeding relieving the Employer and the Plan from
the obligation to comply with the judgment, decree or order.

 

9.5                               Employment Not Guaranteed

 

Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to be
retained in employment with the Company or any Employer.  Accordingly, subject
to the terms of any written employment agreement to the contrary, the Company
and Employer shall have the right to terminate or change the terms of employment
of a Participant at any time and for any reason whatsoever, with or without
cause.

 

9.6                               Gender, Singular & Plural

 

All pronouns and any variations thereof shall be deemed to refer to the
masculine or feminine as the identity of the person or persons may require.  As
the context may require, the singular may be read as the plural and the plural
as the singular.

 

9.7                               Captions

 

The captions of the articles, sections, and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

9.8                               Validity

 

In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.

 

9.9                               Notice

 

Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the
Company.  Such notice shall be deemed given as to the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

9.10                        Applicable Law

 

The Plan shall be governed by and construed in accordance with Code section 409A
(or any successor provision), and any regulations promulgated thereunder, to the
extent applicable, and in accordance with the laws of the State of California to
the extent such laws are not preempted by ERISA.

 

[Signature on the following page.]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, CRC Services, LLC has caused its duly authorized officer to
execute this document this 1st day of December, 2014.

 

 

 

CRC SERVICES, LLC

 

 

 

 

 

By:

/s/ Daniel S. Watts

 

Name:

Daniel S. Watts

 

Title:

Vice President — Compensation and Benefits

 

Signature Page to Supplemental Retirement Plan II

 

--------------------------------------------------------------------------------